Citation Nr: 1638823	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial rating (or evaluation) for migraine headaches in excess of 30 percent.

2.  Entitlement to a higher initial rating (or evaluation) for a cervical spine disability with radiculopathy, in excess of 0 percent prior to March 19, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating (or evaluation) for degenerative arthritis of the thoracolumbar spine (a back disability), in excess of 10 percent prior to March 19, 2012, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating (or evaluation) for degenerative arthritis of the right hip, in excess of 10 percent prior to March 19, 2012, and in excess of 20 percent thereafter. 

5.  Entitlement to an initial rating (or evaluation) for degenerative arthritis of the right knee in excess of 10 percent.

6.  Entitlement to an initial rating (or evaluation) for degenerative arthritis of the right shoulder in excess of 10 percent.

7.  Entitlement to an initial rating (or evaluation) for degenerative arthritis of the left shoulder in excess of 10 percent.

8.  Entitlement to an initial rating (or evaluation) for degenerative arthritis of the right foot in excess of 10 percent.

9.  Entitlement to an initial rating (or evaluation) for degenerative arthritis of the left foot in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1978 to August 1978, from December 2002 to September 2003, from October 2003 to August 2004, and from April 2006 to September 2008.  He also had unverified periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Wichita, Kansas.  The issues on appeal were previously before the Board in June 2015, where the Board granted a higher initial disability rating of 30 percent for the service-connected migraine headaches for the entire relevant period on appeal, and remanded the other issues on appeal for additional development.

The Veteran appealed the June 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2016 Order effectuating a Joint Motion for Partial Remand (JMR), the Court set aside and remanded the portion of the Board's decision that denied an initial rating for migraine headaches in excess of 30 percent for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred by providing inadequate reasons and bases for its finding that the headaches were not productive of severe economic inadaptability.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board's current decision is granting an initial 50 percent disability rating for the service-connected migraine headaches, which is the maximum possible schedular rating, and is granting the 50 percent rating for the entire initial rating period on appeal, and as the remaining issues on appeal are being remanded for additional development, the Board need not address Forcier or Stegall compliance at this time.

The Veteran testified from Wichita, Kansas, at a November 2011 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).

The Veteran has appealed from the initial ratings assigned for multiple service-connected disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Cour) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of higher initial ratings for a cervical spine disability, a back disability, a right hip disability, a right knee disability, a bilateral shoulder disability, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal, from September 30, 2008, the service-connected migraine headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, from September 30, 2008, the criteria for a 50 percent disability rating for service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.21, 4.25, 4.124a, Diagnostic Code 8100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As this appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for migraine headaches, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran has received VA headache, TBI, PTSD, and general medical examinations during the course of this appeal.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it is not clear that the claims file was reviewed at each examination, the Board notes that review of the claims file is not required in this case for purposes of determining whether a higher initial disability rating is warranted for the service-connected migraine headaches, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

All relevant documentation, including service, Social Security Administration (SSA), VA, and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the initial migraine headache rating issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Moreover, in the context of the full grant of benefits in this case, that is, the grant of the maximum schedular disability rating of 50 percent for the entire rating period, such general contentions are rendered moot regarding a higher schedular disability rating.  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Headache Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Pursuant to Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Veteran has advanced that the service-connected migraine headaches are of such intensity to result in severe economic inadaptability.  After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the service-connected migraine headaches have manifested in symptoms and impairment that more nearly approximate very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability. 

Initially, the Board notes that the Veteran has not worked since separating from service in September 2008.  An August 2007 service treatment record conveys that the Veteran had a severe headache necessitating a trip to the emergency room.  Service treatment records from November 2007 reflect that the Veteran complained of daily headaches.

A February 2008 Physical Evaluation Board report during service reflects that the Veteran was diagnosed with headaches severe enough to prevent effective duty.  The Veteran received a VA general medical examination in March 2008.  There the Veteran advanced that the migraines had been worsening since an April 2007 in-service head injury.  The VA examiner stated that the Veteran was having non-prostrating headaches two to three times per month, which appears to contradict the other evidence of record; however, in a subsequent February 2009 statement, the Veteran advanced that the VA examiner made a mistake, and that the examiner should have reported headaches two to three times per week that required bed rest in a dark, quiet room.  This is more in line with the other evidence of record in this case that is discussed herein.

An April 2008 SSA Report of Contact reflects that the Veteran complained of migraine headache attacks three times per week.  At their worst, the headaches were reported to last three to four hours and require the Veteran to lie down in the bedroom with the lights out and the drapes closed, with the last such attack having occurred only five days earlier.  Per a November 2008 headache questionnaire, the Veteran advanced having progressively worsening headaches since the in-service head injury in April 2007.  Symptoms then included nausea, sensitivity to light and sound, and having to miss work or social activities at times.

The Veteran received a VA traumatic brain injury (TBI) examination in October 2009.  Per the examination report, the Veteran advanced having migraine headaches two to three times per week with symptoms including nausea and sensitivity to light and sound.  The Veteran reported having to rest in a darkened room for two to six hours until the migraine passed. 

Per the transcript from the November 2011 Board videoconference hearing, the Veteran testified to having migraine headaches two to three times per week that required lying down in a dark and quiet room.  He testified that during these attacks there was little else the Veteran could do, and would be stuck at home all day.  

The Veteran received a VA headache examination in March 2012.  Symptoms discussed above were again noted, and the Veteran further advanced being unable to work at all during a prostrating attack.  Per the examination report, the VA examiner assessed that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  Further, in discussing the disability's effect on work, the VA examiner noted that the Veteran advanced being unable to do anything during an attack and that when such an attack occurred in public the Veteran would immediately have to return home.

A VA posttraumatic stress disorder (PTSD) examination was conducted in July 2015.  At that time, the VA examiner opined that the Veteran had total occupational and social impairment based upon a combination of the service-connected TBI symptoms (which includes the service-connected headaches) and the service-connected PTSD.  The examiner assessed that TBI symptoms contributed 50 percent to the total occupational and social impairment, and the VA examiner noted that the TBI symptoms would make it difficult for the Veteran to function in the workforce.  

In a June 2016 statement, the Veteran again reiterated the symptoms discussed above and advanced being unable to work during the migraines.  The Veteran's wife, a licensed practical nurse, also submitted a lay statement discussing the Veteran's severe migraines that occur two to three times per week and render the Veteran unable to do anything other than lie in bed in a dark and quiet room.  

In sum, for the entire initial rating period from September 30, 2008, there is some lay and medical evidence that shows that, for the entire initial rating period on appeal, the service-connected migraine headaches have manifested in symptoms and impairment that more nearly approximate very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Per the report from the March 2012 VA headache examination, a VA examiner diagnosed the Veteran with very frequent prostrating and prolonged attacks of migraine headache pain.  As this diagnosis was rendered based upon the same symptoms seen at the time of separation from service, the evidence has some tendency to show that the migraines have been prostrating, prolonged, and very frequent for the entire initial rating period on appeal.  Further, the evidence reflects that the Veteran is completely unable to work on days in which the prostrating migraines hit, and a VA examiner opined that all of the TBI symptomatology, which substantially includes the migraine headaches on appeal, would make it very difficult for the Veteran to work.  Such evidence suggests severe economic inadaptability to warrant an initial disability rating of 50 percent for the entire initial rating period on appeal from September 30, 2008.  38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8100. 


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected migraine headaches.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the migraine headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  In this case, the Veteran's headache disorder has manifested as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Reported symptoms of nausea and sensitivity to light and sound are symptoms included in the consideration as to whether the migraines are prostrating and/or to cause economic inadaptability.  As such, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the migraine headache symptomatology and referral for consideration of an extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, while the Veteran has been in receipt of a combined 100 percent rating since the day after separation from service, he is not precluded from eligibility for a TDIU based on a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  As such, the Board has considered whether an inferred claim for a TDIU under Rice has been raised.  As noted above, the evidence conveys that the Veteran has not worked since separating from service.

In this case, the evidence, both lay and medical, does not suggest that the Veteran's unemployability is solely due to the service-connected migraine headaches.  SSA records indicate that the Veteran is unable to work based on the service-connected cognitive disorder, which is not in appellate status.  As discussed above, a VA examiner at the July 2015 VA PTSD examination assessed that, while the Veteran was totally occupationally and socially impaired, such impairment was only half due to the TBI residuals (including the migraine headaches), while the other half was due to the service-connected PTSD.  Further, in a June 2015 VA Form 21-8940, the Veteran advanced being unemployable due to PTSD and TBI residuals, rather than that he was totally unemployable solely due to the headaches.  For these reasons, the Board finds that neither the Veteran nor the evidence suggests that the service-connected migraine headaches alone would warrant granting a TDIU to invoke a claim for TDIU based on any one service-connected disability, as required to meet the exception under Buie.  Moreover, the Board notes that in its June 2015 decision it found that Buie and Rice did not apply.  This finding was not challenged by the Veteran before the Court in the April 2016 JMR.  


ORDER

For the entire initial rating period on appeal from September 30, 2008, the maximum schedular rating of 50 percent for service-connected migraine headaches is granted.



REMAND

Orthopedic Disability Ratings

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last received relevant VA orthopedic examinations in October 2015.  Since that time the Veteran has submitted lay evidence that the disabilities either have worsened since the last examination or were not accurately recorded at the time of examination.  As such, in an abundance of caution, the Board will remand to obtain new VA orthopedic examinations.

Further, in an August 2016 Informal Hearing Presentation (IHP), the Veteran's representative asked that all of the orthopedic rating issues be remanded to obtain a retrospective medical opinion that will consider functional loss attributable to pain during flare-ups.  In the June 2015 remand directives, the Board requested retrospective medical opinions concerning functional loss and additional limitation of motion due to flare-ups of pain for each orthopedic disability since 
September 30, 2008.     

The October 2015 VA orthopedic examination opinions reflect that for each disability the VA examiner was unable to speculate as to what functional loss and/or limitation of motion would be due to painful flare-ups since 2008.  Without commenting on and/or considering whether the VA examiner provided an adequate rationale for the inability to render such opinions, as remand is necessary due to evidence of possible worsening orthopedic symptoms, the Board will again request that a retrospective opinion be rendered for each orthopedic disability.


Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of the Veteran's orthopedic disabilities.  Further, the AOJ should obtain any outstanding VA treatment records for the period from November 2015.

Accordingly, the orthopedic disability rating issues are REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment received for all orthopedic disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's orthopedic disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's orthopedic disabilities, not already of record, for the period from November 2015.

3.  Schedule the appropriate VA orthopedic examination(s) to assist in determining the current level of severity of the service-connected orthopedic disabilities on appeal.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner(s) should report the extent of the cervical spine disability, thoracolumbar spine disability, right hip disability, right knee disability, bilateral shoulder disability, and bilateral foot disability symptoms in accordance with VA rating criteria.  Such examinations should include range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With respect to each disability (cervical spine disability, thoracolumbar spine disability, right hip disability, right knee disability, bilateral shoulder disability, and bilateral foot disability), the VA examiner should also offer the following opinions:

a) For the period from September 30, 2008, was there any functional loss attributable to pain during flare-ups associated with the disability?  (Please opine as to each disability)

b) For the period from September 30, 2008, was there any additional limitation of motion due to flare-ups associated with the disability?  (Please opine as to each disability)

4.  Then, readjudicate the issues of higher initial ratings for a cervical spine disability, a thoracolumbar spine disability, a right hip disability, a right knee disability, a bilateral shoulder disability, and a bilateral foot disability.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


